Case 17-21493-CMG         Doc 92       Filed 09/15/20 Entered 09/15/20 14:49:42           Desc Main
                                      Document      Page 1 of 4


B 210      210




                                      District of New Jersey


         Jorge F Vento-Diaz and Susan Vento                                   17-21493-CMG
                                                                     Case No. ________________




U.S. Bank Trust National Association,               U.S. Bank Trust National Association,
as Trustee of the Cabana Series III Trust
______________________________________              as Trustee of the Bungalow Series III Trust
                                                     ____________________________________


                                                                                  10-2
                                                                           247,965.99
    c/o BSI Financial Services                                            06/22/2020
    1425 Greenway Dr. Suite 400
    Irving, TX 75038

                             1472                                                  1472




         c/o BSI Financial Services
         314 S. Franklin Street
         P.O. Box 517
         Titusville, PA 16354
                            1472




           /s/Jonathan Schwalb                                     09/15/2020
Case 17-21493-CMG       Doc 92       Filed 09/15/20 Entered 09/15/20 14:49:42          Desc Main
                                    Document      Page 2 of 4




           Form 2100




                                                          New Jersey

             Jorge F Vento-Diaz
             and Susan Vento                           17-21493-CMG
                                              Case No. ________________




              10-2

                                                         9/15/20




U.S. Bank Trust National Association,
as Trustee of the Bungalow Series III Trust                    U.S. Bank Trust National Association,
                                                               as Trustee of the Cabana Series III Trust



      c/o BSI Financial Services
      1425 Greenway Dr. Suite 400                                   c/o BSI Financial Services
      Irving, TX 75038                                              1425 Greenway Dr. Suite 400
                                                                    Irving, TX 75038
Case 17-21493-CMG               Doc 92      Filed 09/15/20 Entered 09/15/20 14:49:42      Desc Main
                                           Document      Page 3 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     BSI Financial Services as servicer for U.S. Bank     Case No.:             17-21493-CMG
                                                                             ____________________
     Trust National Association, as Trustee of the
     Cabana Series III Trust                              Chapter:                    13
                                                                             ____________________


     In Re:                                               Adv. No.:          ____________________
     Jorge F Vento-Diaz                                   Hearing Date:      ____________________
     and
     Susan Vento                                          Hon. Judge:         Christine M. Gravelle
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Megan Safina                :

           ☐ represent ______________________________ in the this matter.

           ☐ am the secretary/paralegal for ___________________________,
                                             Jonathan Schwalb, Esq.      who represents
           ______________________________
           BSI Financial Services         in the this matter.

           ☐ am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                    September 15, 2020     , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Transfer of Claim



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           September 15, 2020                            /s/Megan Safina
                                                         __________________________________
                                                         Signature
Case 17-21493-CMG         Doc 92    Filed 09/15/20 Entered 09/15/20 14:49:42        Desc Main
                                   Document      Page 4 of 4




 Name and Address of Party Served          Relationship of               Mode of Service
                                          Party to the Case
 Jorge F Vento-Diaz                                           ☐ Hand-delivered
 21 Dawson Rd
                                        Debtor(s)             ☐ Regular mail
 Kendall Park, NJ 08824
                                                              ☐ Certified mail/RR
 Susan Vento
 21 Dawson Rd                                                 ☐ E-mail
 Kendall Park, NJ 08824                                       ☐ Notice of Electronic Filing (NEF)
                                                              ☐ Other _____________________
                                                                (as authorized by the court *)

Robert C. Nisenson                                            ☐ Hand-delivered
Robert C. Nisenson, LLC
10 Auer Court                           Debtor(s) Attorney    ☐ Regular mail
Suite E                                                       ☐ Certified mail/RR
East Brunswick, NJ 08816
                                                              ☐ E-mail
                                                              ☐ Notice of Electronic Filing (NEF)
                                                              ☐ Other _____________________
                                                                (as authorized by the court *)

Albert Russo                                                  ☐ Hand-delivered
Standing Chapter 13 Trustee
CN 4853                                 Trustee               ☐ Regular mail
Trenton, NJ 08650-4853                                        ☐ Certified mail/RR
                                                              ☐ E-mail
                                                              ☐ Notice of Electronic Filing (NEF)
                                                              ☐ Other _____________________
                                                                (as authorized by the court *)

U.S. Trustee                                                  ☐ Hand-delivered
US Dept of Justice
Office of the US Trustee                U.S. Trustee          ☐ Regular mail
One Newark Center Ste 2100                                    ☐ Certified mail/RR
Newark, NJ 07102
                                                              ☐ E-mail
                                                              ☐ Notice of Electronic Filing (NEF)
                                                              ☐ Other _____________________
                                                                (as authorized by the court *)



                                               2
